Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest regarding Claim 1 a free-space optical (FSO) communications network including an electrically powered near-end transceiver and one or more remote (far-end) transceiver(s), 
the near-end transceiver having one or more transmit apertures configured to transmit, via FSO laser beam(s), both data signals and optical pump power effective to activate the one or more remote (far-end) transceiver(s) that do not have local source(s) of electrical power, 
wherein the near-end transceiver includes one or more transmitting telescope(s) that are used to transmit sufficient optical pump power levels along with co-propagating data signals to remote telescope(s) associated with one or more of the remote transceiver(s) 
that are designed to couple received optical pump power to optical amplifier(s) within the remote transceiver(s) to amplify incoming data signals so that the remote transceiver(s) have the ability to provide a level of optical amplification for NRZ, RZ or other data transport modulation formats.
United States Patent 8,532,497 B2 to Chan et al. discloses a system where a near-end transceiver transmits a data signal and a power signal over free space, but does not disclose at least the above.
United States Patent Application Publication 2009/0128891 A1 to Fella discloses a system where optical signals and an optical pump are transmitted together, but does not disclose at least the above.
United States Patent Application Publication 2004/0208593 A1 to Bloom discloses a conventional free space optical system, but does not disclose at least the above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        10/28/2021